People v Seraphin (2022 NY Slip Op 05720)





People v Seraphin


2022 NY Slip Op 05720


Decided on October 12, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 12, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
CHERYL E. CHAMBERS
JOSEPH A. ZAYAS
HELEN VOUTSINAS, JJ.


2017-01216
 (Ind. No. 7639/14)

[*1]The People of the State of New York, respondent,
vJohn Seraphin, appellant.


Patricia Pazner, New York, NY (David L. Goodwin of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Melissa Wachs of counsel; Kenneth Cooper on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Joseph E. Gubbay, J.), rendered January 11, 2017, convicting him of arson in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant contends that the mandatory surcharge and fees that were imposed at sentencing (see Penal Law § 60.35[1][a]) should be waived pursuant to CPL 420.35(2-a). The People contend that the defendant's argument is unpreserved for appellate review and that, in any event, he is not entitled to the relief he seeks.
The defendant's contention is unpreserved for appellate review and, in any event, without merit. Although it is undisputed that the defendant was 19 years old at the time the underlying offense was committed, thereby satisfying the threshold requirement of CPL 420.35(2-a), the record before this Court on this direct appeal from the judgment of conviction does not demonstrate that a waiver of the mandatory surcharge and fees was warranted under any of the grounds enumerated in the statute (see People v Dorfils, 207 AD3d 654; People v Miller, 206 AD3d 940; People v Attah, 203 AD3d 1063).
BARROS, J.P., CHAMBERS, ZAYAS and VOUTSINAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court